Exhibit 10.45

Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2014 and 2015 for
the executive officers of Seattle Genetics, Inc. (the “Company”). The table
below also sets forth the bonuses awarded to the Company’s executive officers
for the 2014 fiscal year under the Company’s 2014 Senior Executive Annual Bonus
Plan. The 2015 target bonuses (based on a percentage of base salary) for the
Company’s executive officers under the Company’s 2015 Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2014 Base Salary      2014 Bonus      2015 Base Salary      2015 Target Bonus
Percentage  

Clay B. Siegall, Ph.D.

   $ 784,000       $ 646,800       $ 815,000         100 % 

President & Chief Executive Officer

     

Todd E. Simpson

   $ 443,000       $ 215,298       $ 458,550         50 % 

Chief Financial Officer

     

Eric L. Dobmeier

   $ 473,600       $ 260,480       $ 492,550         50 % 

Chief Operating Officer

     

Jonathan Drachman

   $ 469,000       $ 240,597       $ 487,800         50 % 

Chief Medical Officer and Executive Vice President, Research and Development

     

Vaughn Himes

   $ 392,900       $ 179,162       $ 408,650         45 % 

Executive Vice President, Process Sciences and Technical Operations

           

Chris Boerner, Ph.D.

   $ 435,000       $ 807       $ 435,000         N/A 1 

Executive Vice President, Commercial

     

Jean Liu

   $ 390,000       $ 46,508       $ 393,450         45 % 

Executive Vice President, Legal Affairs & General Counsel

           

 

1  Dr. Boerner left the Company prior to establishment of the 2015 target bonus
percentage.

 



--------------------------------------------------------------------------------

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2014 and 2015, including equity
awards.

 

Compensation Element

   2014      2015  

General Board Service – Cash Retainer

   $ 50,000       $ 50,000   

General Board Service – Equity

     

Initial Grant – Number of Options

   $ 12,500       $ 13,275   

Initial Grant – Number of Restricted Stock Units

   $ 5,000       $ 5,310   

Annual Grant – Number of Shares

   $ 8,750       $ 9,260   

Annual Grant – Number of Restricted Stock Units

   $ 3,500       $ 3,700   

Chair Service – Annual Retainer

     

Lead Director

   $ 12,000       $ 25,000   

Audit

   $ 20,000       $ 20,000   

Compensation

   $ 15,000       $ 15,000   

Nominating & Governance

   $ 10,000       $ 10,000   

Committee Member Service – Annual Retainer

     

Audit

   $ 10,000       $ 10,000   

Compensation

   $ 8,000       $ 8,000   

Nominating & Governance

   $ 5,000       $ 5,000   